                                                       AFFIDAVIT OF SERVICE

 Case:     Court:                                                     County:                              Job:
 1:20      IN THE UNITED STATES DISTRICT COURT NORTHERN                                                    4316502
 CV        DISTRICT OF ILLINOIS EASTERN DIVISION
 0142
 Plaintiff / Petitioner:                                              Defendant / Respondent:
 CLIFF URBAN,                                                         Harvey Police Officer Brian Duffy,
 Received by:                                                         For:
 Nationwide Investigations                                            Ed Fox & Associates
 To be served upon:
 BRIAN DUFFY - CITY OF HARVEY POLICE DEPARTMENT

I, Kyle Clutter, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address:    Ofc Ruff, Company: 15301 DIXIE HWY, HARVEY, IL 60426
Manner of Service:           Authorized, Feb 24, 2020, 10:50 am CST
Documents:                   Summons (Received Feb 14, 2020 at 4:19am CST), Complaint (Received Feb 14, 2020 at 4:19am CST)

Additional Comments:
1) Successful Attempt: Feb 24, 2020, 10:50 am CST at Company: 15301 DIXIE HWY, HARVEY, IL 60426 received by Ofc Ruff. Relationship:
Authorized Agent ;




                                          02/24/2020
Kyle Clutter                              Date
115-002370

Nationwide Investigations
116 W Jackson Suite 254
Chicago , IL 60604
312-361-3598
